Citation Nr: 1449608	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for chronic prostatitis with posterior urethritis and a history of hematuria.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from January 2000 to August 2012.  These records were considered in the February 2012 and April 2013 supplemental statements of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no additional relevant documents in the Veterans Benefits Management System.
  
The issues of entitlement to service connection for a kidney disorder, a respiratory disorder, and a back disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Board notes that, in January 2014, the Veteran submitted numerous lay statements regarding his back and respiratory disorders to the Board.  The Veteran also submitted a vocational assessment from J.S. (initials used to protect privacy) dated in September 2013, which notes that the Veteran has a 60 percent decrease in kidney function; however, it is unclear as whether the Veteran has a kidney disorder that may be secondary to his service-connected prostatitis.  However, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected prostatitis with posterior urethritis and a history of hematuria is already assigned the maximum schedular rating available for that disability.

2.  The Veteran meets the schedular requirement for TDIU, and his service-connected disability renders him unemployable.


CONCLUSIONS OF LAW

1.  There is no basis for the assignment of a schedular evaluation in excess of 60 percent for prostatitis with posterior urethritis and a history of hematuria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115(b), Diagnostic Code 7527 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has granted the Veteran's claim for TDIU, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met with respect to that issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's prostatitis claim, upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in June 2010 prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The June 2010 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The June 2010 letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  The Veteran submitted several medical records and statements to the Board after his December 2013 hearing with a waiver of the RO's initial consideration of that evidence.  

The Board also notes that the Veteran testified at his December 2013 hearing that he received treatment from Crawford Hospital.  These records do not appear to be in the claims file; however, the Veteran did not submit any medical records from Crawford Hospital after his hearing or provide any authorization for VA to obtain such records on his behalf.  Moreover, as will be discussed below, the Veteran is currently receiving the maximum rating under the law for his service-connected prostatitis; therefore, those records would not assist the Veteran in his claim.  

The Veteran was also afforded VA examinations in July 2010 and March 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2010 and March 2013 VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in December 2013.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the elements of an increased rating claim, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  In addition, the record was held open for an additional 60 days in order to allow the Veteran and his representative to submit additional evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Prostatitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 60 percent evaluation for prostatitis with posterior urethritis and a history of hematuria pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7527.  Under that diagnostic code, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  A 60 percent evaluation is the maximum rating available to voiding dysfunction, and a 40 percent evaluation is the maximum rating available for voiding dysfunction.  Only the predominant area of dysfunction shall be considered for rating purposes.  As such, a 60 percent evaluation represents the maximum schedular rating available under that diagnostic code.  Therefore, an evaluation in excess of 60 percent cannot be granted under Diagnostic Code 7527.


The Board certainly acknowledges the Veteran's chronic symptoms, such as the frequency and urgency of urination and the embarrassment and difficulties that have accompanied these symptoms.  Nevertheless, the rating code does not permit an evaluation in excess of 60 percent for this voiding disability.  

The Board also finds that no higher schedular evaluation can be assigned pursuant to other potentially applicable diagnostic codes.  Review of the diagnostic codes regarding urinary tract infection, obstructed voiding, and urinary frequency do not assist the Veteran in this case, as the maximum rating for these Codes are less than the Veteran's current 60 percent evaluation.  Further, the Veteran's current rating criteria already consider urine leakage and urine incontinence.  Accordingly, the Board finds that an increased evaluation is not warranted at any point during the appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's prostatitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints of urinary leakage and incontinence are contemplated in the assignment of the evaluations.  To the extent that the Veteran may have decreased kidney function, the Board has referred the issue of entitlement to service connection for a kidney disorder to the AOJ for appropriate action.  

Additionally, the Veteran's testimony regarding the interference of this condition with employment has also been considered, and the Board has granted entitlement to TDIU in the decision below.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected prostatitis under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


II.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to TDIU. 

The Veteran is currently service-connected for disorder, evaluated as 60 percent disabling.  He has no other service-connected disabilities. Thus, the Veteran meets the schedular criteria for TDIU. 

The evidence also demonstrates that the Veteran's service-connected prostatitis renders him unable to secure or follow a substantially gainful occupation.  

The Veteran was afforded VA examinations in July 2010 and April 2013 in connection with his increased evaluation claim for prostatitis.  Both VA examiners noted that the Veteran's prostatitis affected his usual occupation.  The 2010 VA examiner noted that the Veteran's condition limited his physical exertion and labor, and the 2013 VA examiner noted that urinary incontinence impacted his ability to work.  

The Veteran also submitted a vocational assessment completed in September 2013 by J.S.  J.S. reviewed the Veteran's claims file and evaluated his transferable vocational skills before opining that, given the permanency of the Veteran's persistent incontinence as well as the symptoms and functional limitations resultant of his service-connected chronic prostatitis, he would not have been realistically employable in an alternate substantial gainful occupation within the general labor market during at least the relevant appeal period. 

Moreover, the Veteran testified at his December 2013 hearing that he was a truck driver until 2004, but had lost jobs due to his urinary frequency.  He indicated that he had no control of his bladder and used catheters eight times per day.  

The Board does note that the Veteran is receiving Social Security Administration benefits based on non-service related disabilities and that did not include his prostatitis in his application for such benefits.  However, the Board finds that the evidence indicates that the Veteran's disability appears to have worsened since he filed that application, which would explain his omission of prostatitis at that time.

Thus, after evaluation of the claims file as a whole, to include the testimony by the Veteran, his VA examinations noting that his disorder impacted his occupation, and the private vocational assessment by J.S., the Board finds that entitlement to TDIU is warranted. 


ORDER

An evaluation in excess of 60 percent for chronic prostatitis with posterior urethritis and a history of hematuria is denied.

Entitlement to TDIU is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


